                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE RIGOBERTO MORENO,                             Case No. 20-cv-02082-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING IFP AND
                                                 v.                                         DISMISSING COMPLAINT WITH
                                   9
                                                                                            LEAVE TO AMEND
                                  10     ANTHONY BRETTKELLY, et al.,
                                                                                            Re: Dkt. Nos. 1, 2, 3, 4, 5, 7
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is pro se plaintiff Jose Rigoberto Moreno’s third case filed in this District. He filed

                                  14   his first case on June 22, 2019. See Complaint, Case. No. 19-cv-04206-EMC [Dkt. No. 1]. Judge

                                  15   Edward M. Chen allowed leave to amend and directed him to the Legal Help Center to help him

                                  16   make his 337-page complaint coherent. On September 20, 2019, Judge Chen dismissed the case

                                  17   without prejudice for failure to timely file an amended complaint. See Order Dismissing Case,

                                  18   Case No. 19-cv-04206-EMC [Dkt. No. 20].

                                  19          On November 12, 2019, Moreno filed his second case, naming largely the same defendants

                                  20   as his first case. See Complaint, Case No. 19-cv-07443-EMC [Dkt. No. 1]. On February 20,

                                  21   2020, Judge Chen dismissed the case because Moreno failed to serve the defendants. See Order

                                  22   Dismissing Case, Case No. 19-cv-07443-EMC [Dkt. No. 31]. Judge Chen then issued an order to

                                  23   show cause why the case should not be dismissed with prejudice for failure to prosecute. See

                                  24   Order to Show Cause Why Case Should Not Be Dismissed With Prejudice and Denying Plaintiff’s

                                  25   Motions to Compel, Case No. 19-cv-07443-EMC [Dkt. No. 32]. After reviewing Moreno’s

                                  26   multiple filings, Judge Chen determined all five factors weighed in favor of dismissal and

                                  27   dismissed the case with prejudice. See Order Dismissing Case for Failure to Prosecute [Dkt. No.

                                  28   35].
                                   1          Moreno has now filed his third case before me, and asks to proceed in forma pauperis

                                   2   (“IFP”), which I grant. [Dkt. No. 2]. However, even if Moreno qualifies for IFP status, I must

                                   3   still examine the complaint to ensure that it alleges non-frivolous claims that can be pursued in

                                   4   this court. See 28 U.S.C. § 1915(e)(2)(B)(i)–(ii). If a complaint is frivolous or fails to state a

                                   5   claim, the statute requires me to dismiss the case. 28 U.S.C. § 1915(e)(2).

                                   6          The Complaint before me names largely the same defendants and brings the same eight

                                   7   causes of action as in Case No. 19-cv-07443-EMC. The “statement of relevant facts” section of

                                   8   his Complaint is incomprehensible and other sections of his Complaint, i.e., roughly 47 out of 65

                                   9   pages, are identical to his previously filed complaint in Case No. 19-cv-07443-EMC. Although

                                  10   that case was “not decid[ed] . . . on the merits,” Judge Chen “reviewed the Complaint and [could]

                                  11   neither identify a viable cause of action from the pleadings, nor determine whether the Court

                                  12   would have jurisdiction if a viable claim does exist.” I find the same is true here.
Northern District of California
 United States District Court




                                  13          Therefore, I GRANT the IFP application but DISMISS the complaint under 28 U.S.C. §

                                  14   1915(e) because it fails to state a claim upon which relief can be granted. Moreno may amend his

                                  15   complaint no later than May 11, 2020; failure to do so will result in dismissal of this action.

                                  16   Moreno’s requests to file electronically and appear telephonically is DENIED at this time. [Dkt.

                                  17   Nos. 3, 4, 7]. His request that “summons be served” is also DENIED. [Dkt. No. 5]. Summons

                                  18   may only be served once I have determined that Moreno alleges non-frivolous claims that can be

                                  19   pursued in this court.

                                  20          As Moreno has been advised on multiple occasions in his previously-filed he suits, the

                                  21   amended complaint here must contain a short and plain statement of each claim for relief he

                                  22   wishes to assert, identify the provisions of law and the set of facts that support each claim, and

                                  23   link specific defendants by name to each claim. He must also describe each such defendant’s

                                  24   involvement in the claim and the specific factual basis of liability. He must also specify what

                                  25   relief he is seeking from the court.

                                  26          In amending the complaint, Moreno is again encouraged to seek the free information that is

                                  27   available to pro se litigants from the Legal Help Desk. Appointment can be made by calling (415)

                                  28   782-8982 or emailing federalprobonoproject@sfbar.org. A free handbook for pro se litigants,
                                                                                          2
                                   1   entitled Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, is also

                                   2   available free of charge for download at https://www.cand.uscourts.gov/prosehandbook.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 8, 2020

                                   6

                                   7
                                                                                                  William H. Orrick
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       3
